Citation Nr: 1545737	
Decision Date: 10/28/15    Archive Date: 11/02/15

DOCKET NO.  10-46 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for joint pain, claimed as arthritis.

2.  Entitlement to service connection for joint pain, claimed as arthritis.

3.  Entitlement to service connection for an eye condition secondary to service-connected lupus medication.

4.  Entitlement to a compensable rating for a bilateral foot disability, to include bone spurs and painful plantar callus.

5.  Entitlement to surgical scar, claimed as skin symptoms.

6.  Entitlement to service connection for calluses of the hands.

7.  Entitlement to service connection for chronic fatigue syndrome.

8.  Entitlement to service connection for erectile dysfunction.

9.  Entitlement to residuals of frostbite of the feet.

10.  Entitlement to service connection for a bilateral knee disorder.

11.  Entitlement to service connection for Raynaud's Syndrome.

12.  Entitlement to service connection for a right ankle disorder.

13.  Entitlement to a rating in excess of 10 percent for a right shoulder disorder.

14.  Entitlement to service connection for epigastric chest pain.

15.  Entitlement to service connection for a lumbar spine disorder.

16.  Entitlement to a compensable rating for scarring, status post thymectomy.

17.  Entitlement to service connection for hearing loss.

18.  Entitlement to service connection for tinnitus.

19.  Entitlement to service connection for a heart disorder.

20.  Entitlement to a rating in excess of 60 percent for service-connected Lupus.

21.  Entitlement to an earlier effective date for the grant of service connection for Lupus.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to August 1976 and from December 1983 to December 2001.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.

In May 2015, the Veteran had a hearing before the undersigned judge via a Travel Board and a transcript of that hearing is of record.  

This appeal includes documents contained in the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of all of these records.

The Board further notes that in a timely December 2013 notice of disagreement, the Veteran indicated his disagreement with a November 2013 rating action denying several conditions, some of which have not been the subject of further adjudication.  These issues are entitlement to a compensable rating for surgical scar, claimed as skin symptoms and entitlement to service connection for calluses of the hands, erectile dysfunction, chronic fatigue syndrome, residuals of frostbite of the feet, a bilateral knee disorder, Raynaud's Syndrome, and a right ankle disorder.  Likewise, in a timely July 2015 notice of disagreement, the Veteran indicated his disagreement with a March 2015 rating decision's denial of a rating in excess of 10 percent for a right shoulder disorder, service connection for epigastric chest pain, service connection for a lumbar spine disorder, a compensable rating for scarring, status post thymectomy, service connection for hearing loss, service connection for tinnitus, service connection for a heart disorder, a rating in excess of 60 percent for Lupus, and an earlier effective date for the grant of service connection for Lupus.  Pursuant to Manlincon v. West, 12 Vet. App. 238 (1999), these matters are set forth on the title page of this decision and must be remanded to the originating agency for the preparation of a Statement of the Case (SOC).

The issue of entitlement to service connection for a left shoulder condition secondary to service-connected right shoulder disability has been raised by the record in a July 2014 claim, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for joint pain, claimed as arthritis, entitlement to service connection for an eye condition secondary to service-connected lupus medication, entitlement to an increased rating for bone spurs, bilateral feet, currently rated as 0 percent disabling, entitlement to a compensable rating for surgical scar, claimed as skin symptoms, entitlement to service connection for calluses of the hands, erectile dysfunction, chronic fatigue syndrome, residuals of frostbite of the feet, a bilateral knee disorder, Raynaud's Syndrome, a right ankle disorder, epigastric chest pain, a lumbar spine disorder, hearing loss, tinnitus, and a heart disorder, entitlement to a rating in excess of 10 percent for a right shoulder disorder, entitlement to a compensable rating for scarring, status post thymectomy, entitlement to a rating in excess of 60 percent for Lupus, and entitlement to an earlier effective date for the grant of service connection for Lupus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A January 2002 rating decision denied a claim for service connection for joint pain.  The Veteran did not appeal that decision and the January 2002 decision is final.

2.  The additional evidence presented since the January 2002 rating decision is new and material, as it relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The January 2002 rating decision that denied a claim for service connection for joint pain is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  New and material evidence to reopen a claim of service connection for joint pain, claimed as arthritis has been received.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified by letters dated in April 2008 and March 2009 that also discussed the requirement to submit new and material evidence to reopen the previously denied claim for service connection for joint pain.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the October 2010 statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claim in October 2008.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


New and Material Evidence

The Veteran initially submitted a claim of entitlement to service connection for joint pain in June 2001.  A January 2002 rating decision denied the claim for joint pain on the basis that the Veteran had subjective symptoms, but no objective evidence to warrant a diagnosis.  The Veteran has asserted that he injured his joints due to wear and tear while he was on active duty, and his service treatment records he complained of pain and swelling in his joints.

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claims and adjudicate the claims de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no new and material evidence has been offered, that is where the analysis must end.  Butler v. Brown, 9 Vet. App. 167 (1996).  

Evidence is considered new if it was not of record at the time of the last final disallowance of the claim.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Finally, new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).  

In determining whether new evidence is material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  New and material evidence is not required as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

At the time of the January 2002 rating decision that denied service connection for joint pain, the competent evidence of record did not show that the Veteran had a chronic condition, but rather it was deemed to be episodic arthralgia, or joint pain, with no evidence of an inflammatory process.  

Since the January 2002 rating, post-service treatment records show that the Veteran has had persistent joint pain complaints in his shoulders, hands, and knees.  The Veteran has also been diagnosed with, and service-connected for lupus.  There is conflicting evidence in the record regarding whether the joint pain in his shoulders, hands, and knees is due to his service-connected lupus, or is a separate arthritic condition.  A November 2009 treatment note shows that the physician attributed the Veteran's joint pain in his shoulders, hands, and knees to his lupus.  While a January 2012 treatment note reflects that the physician referred to the Veteran's joint pains as arthritis that the physician noted could be related to lupus arthritis.  
Accordingly, this evidence is new in that it was not of record at the time of the previous denial.  It is material in that it speaks directly to the Veteran's claim of service connection for joint pain, claimed as arthritis.  Furthermore, when considered with previous evidence of record, it could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Shade v. Shinseki, 24 Vet. App. 118 (2010).  The new evidence, taken with the evidence already of record, is material to an unestablished fact necessary to substantiate the claim.  Therefore, the Board finds that new and material evidence has been submitted and the claim for service connection for joint pain, claimed as arthritis is reopened, to that extent only.  Annoni v. Brown, 5 Vet. App. 463 (1993).



ORDER

New and material evidence having been received, the application to reopen a claim for service connection for joint pain, claimed as arthritis is reopened.  To that extent only, the claim is allowed.


REMAND

Joint Pain, Claimed as Arthritis

As noted above, the Veteran's claim for service connection for joint pain, claimed as arthritis was denied in a January 2002 rating decision.  Evidence submitted since the final rating decision included evidence that the Veteran has persistent joint pain that has not been affirmatively attributed to his service-connected lupus.  

Under McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), a VA medical examination must be provided when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See 38 U.S.C. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).

In the present case, the Veteran has persistent or recurrent symptoms of a disability, and in-service complaints of joint pain and swelling.  Thus, the first and second McLendon elements are satisfied.  The Board finds that the third McLendon element of an "indication" that the Veteran's joint pain, diagnosed as arthralgias in July 2001, may be a separate condition from the Veteran's service-connected lupus disability so as to require a VA medical opinion as to etiology has been met.  Absent a medical opinion on this issue, the record is insufficient for the Board to render a decision on the Veteran's claim.  Accordingly, remand is necessary in this case to provide the Veteran with a medical opinion to address that theory of causation.  See McLendon, 20 Vet. App. at 81.


Eye condition secondary to service-connected lupus medication

The Veteran contends that he has experienced changes in his vision and that those changes are related to the medication he takes for his service-connected lupus disability.  Specifically, at the May 2015 Board hearing, the Veteran testified that he was directed, and the medical evidence shows, that yearly eye examinations are necessary due to potential side effects from Plaquenil, a medication used to treat his service-connected lupus.  The Veteran stated that he is having problems differentiating colors and he also has persistent dry eyes.

Under McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), a VA medical examination must be provided when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See 38 U.S.C. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).

In the present case, the Veteran has provided competent testimony of persistent or recurrent symptoms of an eye disability, that disability is asserted to be due to a service-connected disability, and there is evidence that the medication used to treat the service-connected disability may cause eye problems.  Absent a medical opinion on this issue, the record is insufficient for the Board to render a decision on the Veteran's claim.  Accordingly, remand is necessary in this case to provide the Veteran with a medical opinion to address that theory of causation.  See McLendon, 20 Vet. App. at 81.

Bilateral foot disability to include bone spurs and painful plantar callus

The Veteran is currently service-connected for a bilateral foot disability that he contends has worsened since the last VA examination in October 2008.  Specifically, at the May 2015 Board hearing, the Veteran testified that he has bilateral bone spurs and hammertoes which affect his gait.  He stated he also has painful callouses that periodically require removal.  The Veteran also stated that the October 2008 VA examination was cursory in that the examiner did not thoroughly check his feet, and in fact didn't even touch his feet.  The Board notes that the VA examiner also changed the diagnosis from bone spurs, bilateral feet to painful plantar callus, bilateral feet.  

A June 2015 foot examination conducted at Ankle and Foot Centers of Georgia, reveal that the physician debrided hyperkeratotic skin bilaterally on several of the Veteran's toes, and discussed laser ablation or surgery if the Veteran's problems persisted.  X-rays at the examination revealed acquired hammertoe deformity 2-5, flexible cavus feet, mild hallux valgus, bilateral, and possible accessory sesamoid hallux IPJ, bilateral.  

As the Veteran contends that the October 2008 VA examination was less than adequate and there is evidence that his bilateral foot disability has worsened since the last VA examination, the Board finds that the Veteran should be afforded a new VA examination to assess the current severity of his service-connected bilateral foot disability.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO or AMC should undertake appropriate development to obtain any outstanding, pertinent VA or private treatment records and associate them with the virtual claims file.

2.  Issue a statement of the case with regard to the issues in the November 2013 and March 2015 rating decisions that have not been properly addressed in a statement of the case, which are entitlement to a compensable rating for surgical scar, claimed as skin symptoms, entitlement to service connection for calluses of the hands, erectile dysfunction, chronic fatigue syndrome, residuals of frostbite of the feet, a bilateral knee disorder, Raynaud's Syndrome, a right ankle disorder, epigastric chest pain, a lumbar spine disorder, bilateral hearing loss, tinnitus, and a heart disorder, entitlement to a rating in excess of 10 percent for a right shoulder disorder, entitlement to a compensable rating for scarring, status post thymectomy, entitlement to a rating in excess of 60 percent for Lupus, and entitlement to an earlier effective date for the grant of service connection for Lupus.  Inform the Veteran of his appeal rights and that he must perfect an appeal if he desires appellate review of these issues.

3.  Schedule the Veteran for a VA examination with an appropriate examiner in order to determine whether the Veteran's joint pain is related to his service-connected lupus disability or of a different etiology, to include arthritis or undiagnosed illness.  The examiner must review the claims file and must note that review in the examination report.  The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.  Specifically, the examiner should provide the following information:

(a) Indicate whether it is at least as likely as not (50 percent or greater probability) that the joint pain and swelling the Veteran has in his major joints, to include his shoulders, hands, and knees, is arthralgia, as diagnosed in July 2001, arthritis, and/or undiagnosed illness.

(b) If the joint pain noted above is not related to the arthralgia diagnosed in July 2001, arthritis, or undiagnosed illness, indicate whether it is at least as likely as not (50 percent or greater probability) related to the Veteran's service-connected lupus disability.

The examiner should provide a rationale for all opinions expressed.  If the examiner is unable to answer any question without a resort to speculation, then he or she should so indicate and provide a rationale for why an answer could not be provided.

4.  Schedule the Veteran for a VA examination with an appropriate examiner in to determine the nature and etiology of any diagnosed eye condition.  The examiner must review the claims file and must note that review in the examination report.  The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.  Specifically, the examiner should provide the following information:

(a) Diagnose all of the eye conditions found.

(b) Opine whether it is at least as likely as not (50 percent or greater probability) that any current eye condition, is caused by medication taken for the Veteran's service-connected lupus.

(c) Opine whether it is at least as likely as not (50 percent or greater probability) that any current eye condition, is aggravated by medication taken for the Veteran's service-connected lupus.

Aggravation means a permanent worsening of the disorder beyond the natural progress of the disorder.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation. 38 C.F.R. § 3.310 (2015).

The examiner should provide a rationale for all opinions expressed.  If the examiner is unable to answer any question without a resort to speculation, then he or she should so indicate and provide a rationale for why an answer could not be provided.

5.  Schedule the Veteran for a VA examination with an appropriate examiner to determine the current severity of any bilateral foot disability, to include bilateral bone spurs and bilateral painful callous.  The examiner must review the claims file and must note that review in the examination report.  The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.  Specifically, the examiner should provide the following information:

(a) Opine whether it is at least as likely as not that the Veteran's service-connected bilateral foot disability, to include bilateral bone spurs and bilateral painful callous, caused any other bilateral foot condition, to include the acquired hammertoe deformity 2-5, flexible cavus feet, mild hallux valgus, bilateral, and possible accessory sesamoid hallux IPJ, bilateral diagnosed in June 2015.

(b) Opine whether it is at last as likely as not that the Veteran's service-connected bilateral foot disability, to include bilateral bone spurs and bilateral painful callous, aggravated any other bilateral foot condition, to include the acquired hammertoe deformity 2-5, flexible cavus feet, mild hallux valgus, bilateral, and possible accessory sesamoid hallux IPJ, bilateral diagnosed in June 2015.

Aggravation means a permanent worsening of the disorder beyond the natural progress of the disorder.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation. 38 C.F.R. § 3.310 (2015).

The examiner should provide a rationale for all opinions expressed.  If the examiner is unable to answer any question without a resort to speculation, then he or she should so indicate and provide a rationale for why an answer could not be provided.

6.  Thereafter, the AOJ should readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered, and they should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


